EXHIBIT 10 (a)


THE INTERPUBLIC GROUP OF COMPANIES, INC.
1997 PERFORMANCE INCENTIVE PLAN
("the Plan")


INSTRUMENT OF RESTRICTED STOCK



THIS DOCUMENT IS IMPORTANT AND SHOULD BE KEPT IN A SAFE PLACE






THIS IS TO CERTIFY that, on the date shown below, the under-mentioned employee
("the Grantee") has been granted an award of Restricted Stock, subject to the
Rules of the above-mentioned Plan, for the number of shares of Common Stock of
The Interpublic Group of Companies, Inc. specified below.



Grantee: Name:

David A. Bell

 

 

Date of Grant:

August 23, 2001

 

 

Number of Restricted
  Shares granted:

75,000

 

 

Lapse of Restrictions:

Except as set forth in Paragraph 2, Paragraph 3 and Paragraph 4 of the attached
Exhibit A, the restrictions on the above-mentioned shares of Common Stock shall
lapse on the fifth anniversary of the date of the Grant.

 

 

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

 

 

 

 

 

 

By     /s/ C. KENT KROEBER                                        

 

              C. Kent Kroeber


The foregoing Grant of a Restricted Stock
Award is hereby accepted on the terms
contained herein:


/s/ DAVID A. BELL                 
     DAVID A. BELL
         Grantee

(RS)
(5/19/97)



THE INTERPUBLIC GROUP OF COMPANIES, INC.

1997 PERFORMANCE INCENTIVE PLAN



EXHIBIT A




                         RESTRICTED STOCK AGREEMENT made between The Interpublic
Group of Companies, Inc. (hereinafter called "the Corporation"), and the
individual whose name appears on the document to which this Restricted Stock
Agreement is attached (hereinafter called "the Cover Document"), such individual
being an employee of the Corporation or one or more of its subsidiaries
(hereinafter called "the Grantee").

                         PURSUANT TO and under all the terms and conditions of
the l997 Performance Incentive Plan of THE INTERPUBLIC GROUP OF COMPANIES, INC.
(hereinafter called "the Plan"), the Corporation desires to grant to the Grantee
an award of shares of Common Stock of the Corporation, and the Grantee desires
the opportunity to acquire said shares as provided in the Plan;

                         NOW, THEREFORE, in consideration of the mutual
covenants hereinafter set forth, the parties hereto have agreed and do hereby
agree as follows:

                         1. The Grant. The Corporation hereby grants to the
Grantee an aggregate of that number of shares of the Common Stock of the
Corporation shown in the Cover Document (hereinafter called the "Grant"), in
accordance with all the terms and conditions of the Plan and this Agreement.

                         2. Restrictions. Until the restrictions set forth in
this Paragraph 2 shall lapse pursuant to Paragraph 3 or Paragraph 4 of this
Restricted Stock Agreement and the attached Instrument of Restricted Stock,
shares of Common Stock awarded pursuant to the Grant:

AA

(a)

shall not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of, and

 

 

 

 

(b)

shall, if delivered to you or to your order, be returned to the Corporation
forthwith and all your rights to such shares shall immediately terminate without
any payment of consideration by the Corporation, if your continuous employment
with the Corporation or any of its subsidiaries shall terminate for any reason,
except as provided in Paragraph 3 and Paragraph 4 hereof. If your interest in
the shares of Common Stock awarded pursuant to the Grant shall be terminated
pursuant to this clause (b), you shall forthwith deliver to the Secretary or any
Assistant Secretary of the Corporation the certificates for shares of Common
Stock so terminated, if such certificates shall have been delivered to you or to
your order, accompanied by such instrument of transfer as may be required by the
Secretary or any Assistant Secretary of the Corporation.


                         3.   Change of Control. In the event of a change of
control of the Corporation, as defined in Section 2 of the Plan, the
restrictions set forth in Paragraph 2 and Paragraph 4 hereof shall lapse upon
the occurrence of such change.

                         4.   The following provisions shall govern the vesting
of restricted stock where the Grantee terminates employment before fully vesting
in the award:

                          (A)   If a Grantee terminates employment by reason of
death or disability, the Grantee shall vest, upon such termination, in a pro
rata fraction of the unvested portion of the award, determined by multiplying
(a) the ratio of (i) the number of months the Grantee was employed from the date
of grant to the date of termination to (ii) the total number of months from the
date of grant to the date on which the Grantee would have been fully vested in
the award by (b) the total number of unvested shares covered by the award.

                          (B)   Except as provided in paragraph (C) below, if
the Grantee's employment is involuntarily terminated by the Company other than
for cause at least one year after the date of grant, the Grantee shall vest,
upon such termination, in a pro rata fraction of the unvested portion of the
award, determined by multiplying (a) the ratio of (i) the number of months the
Grantee was employed from the date of grant to the date of termination to (ii)
the total number of months from the date of grant to the next date on which the
Grantee would have become vested in an additional portion of the award by (b)
the number of unvested shares that were scheduled to become vested on such date.

                          (C)   If a Grantee continues in employment following
receipt of a Notice of Termination of Employment or continues to be classified
as an employee (as an Employee Consultant or otherwise) during a period of
reduced work responsibilities or during a period specified by a negotiated
settlement with the Grantee, the Grantee shall continue to vest during such
period in accordance with the vesting schedule that applies to the award.

                          (D)   If a Grantee, who was at least age 50 with at
least 5 but less than 20 years of service on the date of a restricted stock
grant, voluntarily retires at least one year after the date of grant, the
Grantee shall vest in a pro rata fraction of the unvested portion of the Grant
determined by multiplying (a) the ratio of (i) the number of months the Grantee
was employed from the date of grant to the date of retirement to (ii) the total
number of months from the date of grant to the next date on which the Grantee
would have become vested in an additional portion of the Grant by (b) the
portion of the Grant that was scheduled to become vested on such date; provided
that the ratio in clause (a), above, shall not be less than 50%

                          (E)   If a Grantee, who was at least age 50 with at
least 20 years of service on the date a restricted stock award is granted,
voluntarily retires, the Grantee shall be 100% vested in the Grant so long as at
least one year has passed since the date of grant.

                          (F)   If the Grantee's employment is terminated for
any reason other than those identified in the preceding paragraphs (such as a
termination for cause), the unvested portion of the award shall be immediately
forfeited. To the extent such Grant is vested in accordance with the terms of
the Grant and the Plan, the Grantee (or, following the Grantee's death, the
Grantee's beneficiary or personal representative) may exercise an award held by
the Grantee at the time of such termination, for a period of three months
following such termination.



In no event shall a Grant be exercisable more than ten years from the date it
was granted.




                         

5.   Agreement by Employee Regarding Withholding Taxes. You agree that, subject
to the provisions of Paragraph 6 hereof:



aa

(a)

no later than the date of the lapse of the restrictions mentioned in Paragraph 2
and 4 hereof and in the attached Instrument of Restricted Stock, you will pay to
the Corporation, or make arrangements satisfactory to the Committee regarding
payment of, any Federal, State or local taxes of any kind required by law to be
withheld with respect to the shares of Common Stock subject to the Grant, and

 

 

 

 

(b)

the Corporation and its subsidiaries shall, to the extent permitted by law, have
the right to deduct from any payments of any kind otherwise due to you any
Federal, State or local taxes of any kind required by law to be withheld with
respect to the shares of Common Stock subject to the Grant.


                         

6.   Election to Recognize Gross Income in Year of Grant. If you elect, within
30 days of the Grant, to include in gross income for Federal income tax purposes
an amount equal to the fair market value of the shares of Common Stock awarded
on the date of the Grant, you shall make arrangements satisfactory to the
Committee to pay in the calendar year of this Grant any Federal, State or local
taxes required to be withheld with respect to such shares. If you fail to make
such payments, the Corporation and its subsidiaries shall, to the extent
permitted by law, have the right to deduct from any payments of any kind
otherwise due to you any Federal, State or local taxes of any kind required by
law to be withheld with respect to such shares of Common Stock.

                         7.   Lapse of Restriction Period. If the restrictions
set forth in Paragraph 2 and Paragraph 4 hereof and in the Instrument of
Restricted Stock shall have lapsed in accordance with the terms of this Grant,
the Corporation shall deliver to you a certificate for the shares as to which
the restrictions have lapsed.

                         8. Governing Law. This Restricted Stock Agreement and
the attached Instrument of Restricted Stock shall be governed by the laws of the
State of New York.














(7/1/00)

